IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                    August 27, 2014


WILLIAM S. LANG,                 )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D13-1642
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


BY ORDER OF THE COURT:


      Upon receipt of Appellant's response, received July 25, 2014, this court's order

issued July 22, 2014, is vacated. The mandate issued July 22, 2014, is recalled. This

court's opinion issued May 21, 2014, is withdrawn. Appellant's unconditional voluntary

dismissal is granted, and this appeal is dismissed.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




JAMES BIRKHOLD, CLERK


Served:

Attorney General                  William S. Lang                   Ken Burke, Clerk

lb